979 So. 2d 342 (2008)
Stephen ROBERTSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0396.
District Court of Appeal of Florida, First District.
April 7, 2008.
*343 Stephen Robertson, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's sua sponte order of February 26, 2008, the Court has determined that the order on appeal is not final. See Lee v. State, 939 So. 2d 154, 155 (Fla. 1st DCA 2006) (holding dismissal without prejudice to refile a facially sufficient motion is a nonappealable, nonfinal order). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
ALLEN, WEBSTER, and DAVIS, JJ., concur.